Title: To Thomas Jefferson from Robert R. Livingston, Enclosing a Resolution of Congress, 14 February 1783
From: Livingston, Robert R.,Thomson, Charles
To: Jefferson, Thomas


        
          
            Sir
            Philadelphia 14th: February 1783.
          
          I have delayed answering your favor of the 7th Instant until I could obtain the sense of Congress on the matter it contains. I conceive it hardly possible while the british Cruizers retain their present Station for you to elude their vigilance in either of the Ships offered to your choice. This concurring with the late advices from England, has induced Congress to pass the enclosed Resolution. We have reason to conjecture the peace is already concluded, whether it is or not a few days must determine.
          I transmit the speech of his Britannick Majesty which with what you already know of the State of our Negotiations will enable you to form your opinion on the same ground that we do. I have the honor to be Sir with great Respect and Esteem your most obedient humble servt,
          
            Robt. R. Livingston
          
        
        
        
          Enclosure
          
            By the United States in Congress assembled.
            February 14th. 1783.
          
          The Committee consisting of Mr. Jones, Mr. Rutledge and Mr. Wilson, to whom was referred a letter of the 7th. from the Honorable Thomas Jefferson reported thereon, Whereupon on motion of Mr. Gorham seconded by Mr. Wolcott—Ordered,
          That the Secretary for Foreign Affairs inform Mr. Jefferson, that it is the pleasure of Congress, considering the advices lately received in America, and the probable situation of Affairs in Europe, that he do not proceed on his intended Voyage until he shall receive their further instructions.
          
            Chas Thomson Secy
          
        
      